Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 claimed a device. However, all claimed limitations are functional. There is no structure for the device. Also, claim 1 seems merely claimed a preamble without a claimed body (only has a “wherein” without comprising). It can be interpreted as no patentable weight for the claim. Therefore, claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaisinu (Japan Patent Application Publication JP 2017-111816, IDS), in view of Isamu et al. (Japan Patent Application Publication JP 2019-087518, IDS), hereinafter referred as Isamu.

Regarding claim 1, Huaisinu discloses a regional dividing device using an input image (Fig. 5), wherein
 	a first image ([0017 – 0019]) in which each region of the input image is labeled by region is generated by machine learning ([0025], each cluster region is generated by machine learning), 
an intermediate image including a marker indicating each region of the first image is generated based on the generated first image (Fig. 1, S130 – S150, [0032 – 0038], during iteration, an intermediate image is generated before final redefine), 
Fig. 1, S140, [0033 – 0038], final image is confirmed that each region include only one object), 
coordinates of a boundary line between adjacent regions are obtained by using the generated second image (Fig. 2 shows boundary based region division; also [0004, 0033 – 0038]).
However, Huaisinu fails to explicitly disclose the device is a dimension measuring device that measures a dimension of a measurement target comprising coordinates of a feature point that defines a dimension of the measurement target are obtained by using the obtained coordinates of the boundary line, and the dimension of the measurement target is measured by using the obtained coordinates of the feature point.  
However, in a similar field of endeavor Isamu discloses a semiconductor wafer measuring device (abstract). In addition, Isamu discloses the device is a dimension measuring device that measures a dimension of a measurement target (Fig. 6) wherein coordinates of a feature point that defines a dimension of the measurement target are obtained by using the obtained coordinates of the boundary line, and the dimension of the measurement target is measured by using the obtained coordinates of the feature point (Fig. 6, [0036 – 0040], measuring dimension by using the obtained coordinates of the feature point, a1, a2, b1, b2, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huaisinu, and the device is a dimension measuring device that measures a dimension of a measurement 

Regarding claim 2 (depends on claim 1), Huaisinu discloses the device wherein2 T6837\23833US01\4824-0590-4114.v1Application No. 16/981,973Docket No.: T6837-23833US01Supplemental Preliminary Amendmentthe intermediate image is an image showing a region in which each region of the first image is redefined by enlargement processing or reduction processing (Fig. 1, S130 – S150, [0032 – 0038], during iteration, an intermediate image is generated before final redefine for expansion).  

Regarding claim 3 (depends on claim 1), Isamu discloses the device wherein the coordinates of the feature point are obtained based on a detection target of the feature point defined with respect to the obtained coordinates of the boundary line, a detection range of the feature point defined with respect to the obtained coordinates of the boundary line, and a detection direction of the feature point defined with respect to the obtained coordinates of the boundary line (Fig. 6, [0036 – 0040], feature point, a1, a2, b1, b2, etc. are defined based on boundary line).  

Regarding claim 4 (depends on claim 1), Huaisinu discloses the device wherein the machine learning is a semantic segmentation method using deep learning ([0025, 0034, 0049]), and the second image is generated by image processing based on luminance information ([0033 – 0038, 0044], based on binarized (luminance) information).  

Regarding claim 5 (depends on claim 4), Huaisinu discloses the device wherein the image processing based on the luminance information is a process that uses a Watershed conversion algorithm or a Graph cut algorithm ([0007 – 0009], water level).  

Regarding claim 6 (depends on claim 1), Isamu discloses the device wherein3 T6837\23833US01\4824-0590-4114.v1Application No. 16/981,973Docket No.: T6837-23833US01Supplemental Preliminary Amendmentthe input image is a cross-sectional scanning electron microscope (SEM) image ([0017, 0020]).  

Regarding 8. Huaisinu discloses a system (Fig. 5), comprising: 
a processing device in which a sample is processed ([0002], Fig. 5, #510 processing a sample); 
an evaluating device in which a processing result of the processing device is captured as an image (Fig. 5, #540 processor calculating and evaluating an image); and 
a regional dividing device dividing target by using an input image which is the image captured by the evaluating device (Fig. 5, #530, dividing target into regions), wherein the processing device, the evaluating device, and the dimension measuring device are connected (Fig. 5), and 
the regional dividing device is configured to 
[0017 – 0019]) in which each region of the input image is labeled by region is generated by machine learning ([0025], each cluster region is generated by machine learning), 
generate an intermediate image including a marker indicating each region of the first image based on the generated first image (Fig. 1, S130 – S150, [0032 – 0038], during iteration, an intermediate image is generated before final redefine), 
generate a second image in which each region of the input image is labeled by region based on the input image and the generated intermediate image (Fig. 1, S140, [0033 – 0038], final image is confirmed that each region include only one object),
4 T6837\23833US01\4824-0590-4114.v1Application No. 16/981,973Docket No.: T6837-23833US01Supplemental Preliminary Amendmentobtain coordinates of a boundary line between adjacent regions by using the generated second image (Fig. 2 shows boundary based region division; also [0004, 0033 – 0038]).
However, Huaisinu fails to explicitly disclose the system is semiconductor device manufacturing system with a plurality of devices connected via a network, the regional dividing device is a dimension measuring device that measures a dimension of a measurement target comprising coordinates of a feature point that defines a dimension of the measurement target are obtained by using the obtained coordinates of the boundary line, and the dimension of the measurement target is measured by using the obtained coordinates of the feature point.  
However, in a similar field of endeavor Isamu discloses a semiconductor wafer measuring device (abstract). In addition, Isamu discloses the system is semiconductor [0001]) with a plurality of devices connected via a network ([0058]), comprising a dimension measuring device that measures a dimension of a measurement target (Fig. 6) wherein coordinates of a feature point that defines a dimension of the measurement target are obtained by using the obtained coordinates of the boundary line, and the dimension of the measurement target is measured by using the obtained coordinates of the feature point (Fig. 6, [0036 – 0040], measuring dimension by using the obtained coordinates of the feature point, a1, a2, b1, b2, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huaisinu, and the system is semiconductor device manufacturing system with a plurality of devices connected via a network, comprising a dimension measuring device that measures a dimension of a measurement target, the dimension measuring device comprising coordinates of a feature point that defines a dimension of the measurement target are obtained by using the obtained coordinates of the boundary line, and the dimension of the measurement target is measured by using the obtained coordinates of the feature point. The motivation for doing this is that the application of Huaisinu can be expanded to different field of industry, and various attributes of divided regions can be obtained so that the application of Huaisinu can be expanded.

Regarding claim 9 (depends on claim 8), Isamu discloses the device wherein the processing device is a plasma etching device ([0009, 0066]), and the evaluating device is a cross-sectional SEM device ([0017, 0020]).  

Regarding claim 10, it is corresponding to claim 1, thus, it is rejected for the same reason set forth for claim 1.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaisinu in view of Isamu and in further view of Watanabe (US Patent Application Publication 2018/0342078).

Regarding claim 7 (depends on claim 1), Huaisinu in view of Isamu fails to explicitly disclose the device wherein the input image is a transmission electron microscope (TEM) image.  
However, in a similar field of endeavor Watanabe discloses a device for object detecting (Fig. 1). In addition, Watanabe discloses the device wherein the input image is a transmission electron microscope (TEM) image ([0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huaisinu, and the input image is a transmission electron microscope (TEM) image. The motivation for doing this is that the source of image can be from various kind of imaging devices so that the application of Huaisinu can be expanded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668